Citation Nr: 1535397	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-18 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.  

2.  Entitlement to an initial compensable rating prior to March 4, 2015 and a rating in excess of 10 percent since March 4, 2015 for bilateral pes planus with bunions.  

3.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1993 and from November 1999 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  Jurisdiction was transferred to the Chicago, Illinois RO.  

Pertaining to the Veteran's claim for an increased rating for bilateral pes planus with bunions, in a May 2015 rating decision, the RO granted a 10 percent rating, effective March 3, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).  

This case was previously before the Board in July 2014, at which time the Board remanded the issues on appeal for additional development.  

The Board notes that at the time of the July 2014 remand, a claim for service connection for a right knee disability was also remanded to the AOJ.  However, the AOJ granted service connection in May 2015, and this issue is no longer on appeal.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised by the Veteran in a February 2012 claim, which the Board referred to the Agency of Original Jurisdiction (AOJ) for adjudication in the July 2014 remand.  The Veteran again submitted a claim for service connection for PTSD in May 2014, which has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for bilateral pes planus with bunions and service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

For the entire appeal period, the Veterans' hemorrhoids do not result in persistent bleeding with secondary anemia or with fissures.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board satisfied its duty to notify under the VCAA.  Specifically, a letter was sent to the Veteran in November 2008 which advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thereafter, the January 2009 rating decision adjudicated the Veteran's claim and continued a 10 percent rating.  

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, VA treatment records, private treatment records, and VA examinations and opinions have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations with respect to his hemorrhoids in March 2010 and March 2015 with an addendum opinion received in April 2015.  The Board finds that these examinations are adequate for adjudication purposes.  In this regard, such were predicated on interviews with the Veteran, reviews of the record, and full examinations, addressing relevant rating criteria.  The examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120,124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, the Board previously remanded this case for additional development with respect to the issue on appeal in July 2014.  The July 2014 remand directed the RO, in pertinent part, to obtain outstanding VA treatment records as well as private treatment records identified by the Veteran and to obtain a VA examination if the obtained records showed a worsening of the Veteran's condition.  VA treatment records were obtained and associated with the claims file.  In February 2015, a letter was sent to the Veteran requesting that he identify and provide authorization to obtain any private treatment records associated with his claim.  No response was received.  Thereafter, the Veteran underwent a VA examination for his hemorrhoids in March 2015.  As noted above, the Board finds this examination was adequate to rate the Veteran's condition.  The Veteran's claim was readjudicated in a supplemental statement of the case in May 2015.  

The Board finds that the AOJ has substantially complied with the remand directives with regard to the claim decided herein, such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart, supra.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that Diagnostic Code, large or thrombotic irreducible hemorrhoids manifested by excessive redundant tissue evidencing frequent recurrences warrant a 10 percent rating.  Hemorrhoids involving persistent bleeding with secondary anemia or with fissures warrant a 20 percent disability rating.  

VA treatment records include a February 2009 colonoscopy revealing moderate internal hemorrhoids and some external hemorrhoids with no fistula or fissures.  In July 2009, the Veteran reported increased bleeding from hemorrhoids.  A record dated November 2009 noted the Veteran continued to have blood in his stool almost daily with streaks and drops.  A fecal occult test was negative for blood with no fissures noted.  

A March 2010 VA examination noted the Veteran had a history of rectal bleeding for many years with internal and external hemorrhoids.  He reported continued episodic bleeding in stool.  The examiner noted the presence of two external hemorrhoids with no evidence of bleeding on examination.  The examiner noted normal sphincter control, no fecal leakage or involuntary bowel movements.  The examiner further noted no signs of anemia or fissures.  

A June 2011 VA treatment record noted the Veteran's reports of hemorrhoids bleeding more consistently.  A July 2013 record noted a history of gastrointestinal bleed with documented hemorrhoids.  

A March 2015 VA examination noted mild or moderate internal hemorrhoids.  The Veteran reported they were treated with cream and continuous Dulcolax.  The Veteran reported blood in stool three or four times a week.  The examiner noted no external hemorrhoids.  In an April 2015 addendum opinion, the VA examiner noted no evidence of rectal bleeding with anemia.  

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  As detailed above, while the Veteran has competently and credibly reported bleeding associated with his hemorrhoids, such has not been characterized as persistent.  In this regard, no bleeding has been shown on examination.  Additionally, the Veteran's rectal bleeding has not been associated with anemia or fissures.  The evidence of record is absent of any indication that the Veteran has anemia.  Furthermore, the evidence of record explicitly noted the Veteran had no fissures.  Therefore, a rating in excess of 10 percent for the Veteran's service-connected hemorrhoids is not warranted under Diagnostic Code 7336.  

Moreover, the evidence of record does not show that the Veteran's hemorrhoids result in additional symptomatology requiring a separate or higher rating under any other Diagnostic Code.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected hemorrhoids.  See Hart, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability are not warranted.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hemorrhoids with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his hemorrhoids, to include rectal bleeding, as well as the impact such has on his overall health.  There are no additional symptoms that are not addressed by the rating schedule.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected hemorrhoids.  The March 2015 VA examiner noted that the Veteran's hemorrhoids did not impact his ability to work.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for hemorrhoids.  In denying such rating, the Board finds that the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.  


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, with respect to the Veteran's claim for service connection for a left knee disability, the July 2014 remand directed the AOJ to obtain a VA opinion with respect to the Veteran's left knee disability and whether such was the result of the Veteran's military service, to include service in the Persian Gulf.  In April 2015, a VA examiner opined that it was less likely than not that the Veteran's left knee pain incurred in or was caused by his military service.  The examiner noted that there was no clear documentation of a left knee injury in service and that the examination of the Veteran's left knee was normal.  

The Board notes that the VA examiner did not address the Veteran's left knee disability during the pendency of his claim.  In this regard, VA treatment records dated September 2009 noted problems with patellar tendonitis in both knees in the past with increased laxity.  An October 2006 MRI revealed small bone contusions in medial femoral condyle and medial patella with extensive swelling medial soft tissues.  Impression was left knee contusion.  Thus, on remand, the examiner should address the Veteran's left knee disability throughout the pendency of the appeal.  Furthermore, the examiner did not address whether the Veteran's left knee pain was the result of an undiagnosed illness or otherwise related to the Veteran's service in the Persian Gulf.  Thus, remand is warranted to obtain a new VA opinion with respect to the Veteran's left knee disability.  

Additionally, with respect to the Veteran's claim for a higher rating for bilateral pes planus with bunions, the Veteran underwent a VA examination in March 2015.  As the result of such, the Veteran was granted a 10 percent rating.  However, the Board notes that the March 2015 VA examination did not take into consideration the Veteran's documented right foot degenerative joint disease, noted in July 2012.  Additionally, a VA treatment record dated in July 2013 noted right hallux limitus and gastrocnemius equinus.  Thus, the Board finds that a retrospective opinion is necessary to determine the nature and severity of the Veteran's bilateral feet disabilities and whether such are related to or can be distinguished from his service-connected pes planus and bunions.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with left knee disability and bilateral pes planus with bunions and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, obtain an opinion from an appropriate physician with respect to the Veteran's left knee disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  The examiner may decide whether or not an examination is required.  

The examiner should address the following: 

(A)  Whether the Veteran's left knee disability is attributed to a known clinical diagnosis.  

(B)  If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  

(C)  If the Veteran's left knee disability cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six month period.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an examination with an appropriate physician to ascertain the nature and severity of the Veteran's pes planus with bunions for the entire period on appeal.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  

The examiner should identify any and all diagnoses referable to the Veteran's bilateral feet, to include degenerative joint disease, hallux limitus and gastrocnemius equinus, and indicate whether such are part and parcel of his service-connected disability; separate from such disability, but caused or aggravated by it; or separate from such disability but at least as likely as not related to the Veteran's military service.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

5.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


